DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/28/22 have been fully considered but they are not persuasive. Applicants response merely states Examiner prior art references do not show applicants claimed invention without further discussion. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Applicants argument with regards to the new claim 24 is moot, see the rejection below.

Priority
Examiner notes that this is a CIP application of now abandoned application 15/597,520 claiming elements which were previously disclosed along with new material not found in the previous application. As such any claim with the new material claimed has the earliest priority date as of the filing of this application which is 2/10/2020. Claims 1-20, 24 of the current set of claims include elements that were added in the present application. 
Claim 21 is claim 1 of the previous application ‘520 and it has support in the ‘520 application, thus it has an effective filing date as of the ‘520 application and has been rejected accordingly. However, claim 24 incorporates the diffuser from [0039] of the present applications specification which was not present in the previous ‘520 application. As such, effective filing dates for claims below are provided below.
Claims 1-20 and 24: 2/10/2020
Claim 21: 5/17/2017 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. The specification discloses hyperlinks on p2.

Claim Objections
Claim 1 is objected to because of the following informalities: abbreviated terms “LEDs” and “PCB” should be defined at first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-21 and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The limitation, “head worn device” in claims 1, 20, and 21, seems to require that the device is placed on head of a person, which would encompass the device being worn by a person. Applicant is recommended to delete “worn” in order to overcome this rejection. Dependent claims are rejected on the same basis set forth for the independent claims 1, 20, and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 ,5, 7, 9-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millard (Matthew Millard et al., US 20180333590) hereinafter Mill in view of Torch (William Torch US 20090018419) hereinafter Torch or, in the alternative, under 35 U.S.C. 103 as obvious over Mill in view of Torch in further view of Tsai (Li-Huei Tsai et al., US 20170304584) hereinafter Tsai.
Regarding claim 1, an interpretation of Mill discloses a head worn device for treating neurodegenerative diseases, comprising: 
A. a plurality of LEDs mounted to said head worn device (abstract, [0023]-[0026], claims 1, 12 and Figs. 1, 3, 5-9), 
B. at least one PCB mounted on said head worn device (abstract, [0024], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), said at least one PCB comprising: 
i. a microprocessor (abstract, [0014], [0024]-[0025], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), 
ii. a battery (abstract, [0014], [0024], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), wherein said microprocessor said battery are each in electrical communication (abstract, [0014], [0024]-[0025], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), wherein said plurality of LEDs are in electrical communication with said microprocessor (abstract, [0014], [0024]-[0025], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), 
C. a speaker in electrical communication with said microprocessor ([0027]-[0028], claim 8 and Figs. 2 and 4-5), said speaker generating audio frequencies ([0027]-[0028], claim 8 and Figs. 2 and 4-5), 
D. a sound transmission device for placement next to a user's ear ([0027]-[0028], claim 8 and Figs. 2 and 4-5), said sound transmission device for receiving said audio frequencies and for transmitting to the user said audio frequencies ([0027]-[0028], claim 8 and Figs. 2 and 4-5), 
wherein said plurality of LEDs are programmed to flash at a regulated frequency (abstract, [0014], [0023], [0025], [0027]-[0028] and claims 1-2), wherein said speaker generates audio frequencies at a regulated frequency ([0025]-[0027], claims 1 and 8-9 and Figs. 2 and 4-5), so that the light from said LEDs and the sound from said speaker travels to the brain of the user for therapeutic treatment (abstract, [0025]-[0027], claims 1 and 8-9 and Figs. 2 and 4-5; Examiner notes that this is merely an outcome of the use of the element(s), which is an intended use of the device which the disclosed/taught device is functionally capable of performing).
An interpretation of Mill may not explicitly disclose a vibrating device mounted onto said head worn device and in electrical communication with said microprocessor (Examiner notes that in line with the specification [0014]-[0032] (using the PG Pub for paragraph numbers) this is interpreted as different from the speaker); wherein said vibrating device vibrates at a regulated frequency; vibrations travel to the brain device travels to the brain of the user (Examiner notes that this is merely an outcome of the use of the element(s), which is an intended use of the device which the disclosed/taught device is functionally capable of performing). 
However, in the same field of endeavor (medical devices), Torch teaches a vibrating device mounted onto said head worn device and in electrical communication with said microprocessor ([0117]); wherein said vibrating device vibrates at a regulated frequency ([0117]); vibrations travel to the brain device travels to the brain of the user ([0117]; Examiner notes that this is merely an outcome of the use of the element(s), which is an intended use of the device which the disclosed/taught device is functionally capable of performing).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include the vibration elements of Torch because it provides tactile feedback to the user ([0117]). Additionally, the combination of the elements from Mil with those of Torch is merely combining prior art elements according to known methods to yield predictable results, ie a device providing the various types of stimulation, electronics and frame. 

While Examiner believes the above recites the elements if it is determined the above combination does not then, in the alternative, in the same field of endeavor (medical devices), Torch and Tsai teach a vibrating device mounted onto said head worn device and in electrical communication with said microprocessor (Torch [0117]); wherein said vibrating device vibrates at a regulated frequency (Torch [0117] and Tsai abstract, [0195]-[0196] and [0200]); vibrations travel to the brain device travels to the brain of the user (Torch [0117] and Tsai [0192], [0195]-[0196] and [0200]; Examiner notes that this is merely an outcome of the use of the element(s), which is an intended use of the device which the disclosed/taught device is functionally capable of performing).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include one or more stimulators at a frequency of 40hz in view of Torch and Tsai in order to inducing synchronized gamma oscillations to prevent, reduce or treat Alzheimer’s disease or age related decline (Tsai abstract).

 Regarding claim 5, an interpretation of further discloses at least one control switch in electrical communication with said microprocessor ([0024]-[0025], [0028] and Figs. 1 and 5) for controlling the flashing of said plurality of LEDs ([0024]-[0025], [0028] and Figs. 1 and 5), electrical signals sent to said speaker ([0024]-[0025], [0028] and Figs. 1 and 5). An interpretation of Mill may not explicitly disclose electrical signals sent to said vibrating device.
However, in the same field of endeavor (medical devices), Torch teaches electrical signals sent to said vibrating device ([0117] see also [0111]-[0117]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include the vibration elements of Torch because it provides tactile feedback to the user ([0117]). Additionally, the combination of the elements from Mil with those of Torch is merely combining prior art elements according to known methods to yield predictable results, ie a device providing the various types of stimulation, electronics and frame. 

 Regarding claim 7, an interpretation of Mill further discloses a remote-control device in electrical communication with said microprocessor ([0024]-[0025], [0028] and Figs. 1 and 5) for controlling the flashing of said plurality of LEDs ([0024]-[0025], [0028] and Figs. 1 and 5), said speaker ([0024]-[0025], [0028] and Figs. 1 and 5).
An interpretation of Mill may not explicitly disclose said vibrating device.
However, in the same field of endeavor (medical devices), Torch teaches said vibrating device ([0117] see also [0111]-[0117]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include the vibration elements of Torch because it provides tactile feedback to the user ([0117]). Additionally, the combination of the elements from Mil with those of Torch is merely combining prior art elements according to known methods to yield predictable results, ie a device providing the various types of stimulation, electronics and frame. 

 Regarding claim 9, an interpretation of Mill further discloses wherein said head worn device is eye glasses comprising temples connected to said frame, wherein said PCB is mounted onto said temples ([0024], claim 7 and Figs. 1 and 5).

 Regarding claim 10, an interpretation of Mill further discloses wherein said head worn device is goggles ([0029] and claim 10).

 Regarding claim 11, an interpretation of Mill further discloses wherein said head worn device is a helmet ([0029] and claim 10).

Regarding claim 12, an interpretation of Mill discloses mounting PCB and related circuitry in at least one temple (“Glasses 1 include temples 2, lenses 3, and lens frame 4. Printed circuit board 10 is mounted into temple 2 as shown. PCB 10 includes microprocessor 11, control switches 12 and battery 13, each of which is in electrical communication with one another. Electric wire 20 extends from PCB 10 and runs through temples 2 and frames 4 and connects microprocessor 11 to LEDs 25, as shown.” [0024]). An interpretation of Mill may not explicitly disclose wherein said at least one PCB is two PCBs mounted onto said frame, each of said two PCBs for independent control of said LEDs, said speaker and said vibrating device on one side of said head worn device.
However, in the same field of endeavor (medical devices), Torch teaches wherein said at least one PCB is two PCBs mounted onto said frame ([0114] see also [0111]-[0117]; Examiner notes that having PCB/Controllers mounted on either temple is generally known as evidenced by US 20120215291 see figs. 1 and 6), each of said two PCBs for independent control of said LEDs, said speaker and said vibrating device on one side of said head worn device ([0114]-[0117]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include a plurality of two processors controlling the sides of the glasses independently, the Mill reference discloses controlling a light/sound source and the Torch reference discloses controlling a feedback sources and duplicating a processor and associated electronics on both sides of the device combining the disclosures discussions of plurality of processors with the ability to control light/sound/vibration the combination of Mill in view of Torch renders obvious the claimed elements as it is merely the combining prior art elements according to known methods to yield predictable results, controlling stimuli by different processors. Furthermore it is merely the duplication of parts in line with MPEP 2144.04(VI)(B), as Mill discloses the control elements on one side controlling stimulation elements duplicating the control element on the opposite side to control stimulation elements would not create a new and unexpected result.

 Regarding claim 13, an interpretation of Mill discloses the above, including controlling of LED to emit various frequencies of light ([0025], [0027] and [0031]). An interpretation of Mill may not explicitly disclose wherein said plurality of LEDs comprises at least two separate independently controlled light frequency sources, wherein each said independently controlled light frequency source is capable of emitting a light frequency having a value distinct from the other independently controlled light frequency source so that multiple light frequencies may be simultaneously emitted from said plurality of LEDs.
However, in the same field of endeavor (medical devices), Mill in view of Torch teaches wherein said plurality of LEDs comprises at least two separate independently controlled light frequency sources (Mill [0025], [0027] and [0031]; Torch [0114] and [0117]), wherein each said independently controlled light frequency source is capable of emitting a light frequency having a value distinct from the other independently controlled light frequency source so that multiple light frequencies may be simultaneously emitted from said plurality of LEDs (Mill [0025], [0027] and [0031]; Torch [0114] and [0117]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include a plurality of two independently controlled light sources, the Mill reference discloses controlling a light source, ie setting a frequency, and the Torch reference discloses controlling a light source and duplicating a processor and associated electronics on both sides of the device combining the plurality of processors with the ability to control the associated LED’s the combination of Mill in view of Torch renders obvious the claimed elements as it is merely the combining prior art elements according to known methods to yield predictable results. Furthermore it is merely the duplication of parts in line with MPEP 2144.04(VI)(B), as Mill discloses the control elements on one side controlling LED’s duplicating the control element on the opposite side to control LED’s would not create a new and unexpected result.

Regarding claim 14, an interpretation of Mill discloses the above. An interpretation of Mill may not explicitly disclose further comprising brain monitor sensors for monitoring brain waves.
However, in the same field of endeavor (medical devices), Torch teaches further comprising brain monitor sensors for monitoring brain waves ([0116] see also [0111]-[0117]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include the monitoring/sensing as taught by Torch because the measurement by one or more sensors so that physiological parameters can be monitored/recorded and for purposes integration or cross correlation of additional physiological data relating to the state of user which provides the relationship of more physiological aspects to the cognitive state of the individual ([0115]). Additionally, the combination of the elements from Mil with those of Torch is merely combining prior art elements according to known methods to yield predictable results, ie a headworn device providing known brain sensing.

Regarding claim 15, an interpretation of Mill discloses the above. An interpretation of Mill may not explicitly disclose further comprising a pulse monitor for monitoring the pulse of the user.
However, in the same field of endeavor (medical devices), Torch teaches further comprising a pulse monitor for monitoring the pulse of the user ([0116] see also [0111]-[0117]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include the monitoring/sensing as taught by Torch because the measurement by one or more sensors so that physiological parameters can be monitored/recorded and for purposes integration or cross correlation of additional physiological data relating to the state of user which provides the relationship of more physiological aspects to the cognitive state of the individual ([0115]). Additionally, the combination of the elements from Mil with those of Torch is merely combining prior art elements according to known methods to yield predictable results, ie a headworn device providing known pulse sensing.

 Regarding claim 16, an interpretation of Mill further discloses wherein said sound transmission device is an ear mold ([0027]-[0028] and claim 8).

Regarding claim 19, an interpretation of Mill discloses the above. An interpretation of Mill may not explicitly disclose wherein said brain monitor sensors collect patient data wherein software is utilized to send said patient data to a centralized cloud system for data analysis.
However, in the same field of endeavor (medical devices), Torch teaches wherein said brain monitor sensors collect patient data wherein software is utilized to send said patient data to a centralized cloud system for data analysis ([0114]-[0115] and [0119] see also [0059]-[0060], [0116], [0176]-[0177]; Examiner notes that there is no hardware recited for performing this no transmitter, transceiver, any wired and/or wireless transmission. The brain monitor sensor is rejected in claim 14 as shown by Torch).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include the transmitter as taught by Torch because it allows for the transmission of gathered data to and from a network ([0115]). Additionally, the combination of the elements from Mil with those of Torch is merely combining prior art elements according to known methods to yield predictable results, ie transmitting data. 


Claim Rejections - 35 USC § 103
Claim 2, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mill in view of Torch in further view of Kosmyna (Nataliya Kosmyna et al. 2019. AttentivU: Designing EEG and EOG Compatible Glasses for Physiological Sensing and Feedback in the Car. In Proceedings of the 11th International Conference on Automotive User Interfaces and Interactive Vehicular Applications (AutomotiveUI '19). ACM, New York, NY, USA, 355-368.) hereinafter Kos. In the alternative over Mill in view of Torch and Tsai in further view of Kos.
Regarding claim 2, an interpretation of Mill further discloses wherein said plurality of LEDs flash at gamma frequency (abstract, [0025]-[0027], claims 1 and 8-9, wherein said speaker generates audio signals at gamma frequency (abstract, [0025]-[0027], claims 1 and 8-9). Examiner notes that Mill does disclose the use of Gamma oscillations (including 40 hz) for the treatment of Alzheimers as is disclosed in the background section through MIT research see [0004]-[0011].
An interpretation of Mill may not explicitly disclose said vibration device vibrates at gamma frequency for the treatment of Alzheimer's.
However, in the same field of endeavor (medical devices), Kos teaches said vibration device vibrates at gamma frequency for the treatment of Alzheimer's (Vibro-Tactile Feedback section on Pg. 360; Examiner notes that the Tsai reference also discloses this see abstract and [0200]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include the elements of Kos because it teaches the use of a vibration device at 40hz and integrated into a socially acceptable form factor for use (Abstract and Vibrotactile feedback section). Additionally, the combination of elements of the modified Mill with those of Kos is merely combining prior art elements according to known methods to yield predictable results, ie a controlled stimulation at a desired frequency.

 Regarding claim 8, an interpretation of Mill further discloses wherein said gamma frequency is 40 Hz ([0023], [0025], [0027]-[0028] and Claims 6 and 9; Examiner notes that using 40 hz for stimulation is generally known as evidenced by Tsai see abstract).

 Regarding claim 17, an interpretation of Mill discloses the above. An interpretation of Mill may not explicitly disclose wherein said sound transmission device is a bone conducting headphone.
However, in the same field of endeavor (medical devices), Kos teaches wherein said sound transmission device is a bone conducting headphone (Auditory Feedback section pg 360; Examiner notes that bone conducting sound transmission is well known in the art as evidenced by List (Jenny List, Bone Conducting Headphones Built into Eye Glasses, 4/18/2019, https://hackaday.com/2019/04/18/bone-conducting-headphones-built-into-eye-glasses/ )).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include the elements of Kos because it teaches the use of a sound device integrated into a socially acceptable form factor for use (Abstract and Auditory Feedback section). Additionally, the combination of elements of the modified Mill with those of Kos is merely combining prior art elements according to known methods to yield predictable results, ie audio stimulation/feedback.

Claim Rejections - 35 USC § 103
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mill in view of Torch in further view of Zingarelli (Dino Zingarelli, US 3890037) hereinafter Zing. In the alternative Mill in view of Torch and Tsai in further view of Zing.
Regarding claim 3, an interpretation of Mill further discloses B. an exterior lens to permit viewing (abstract, [0023]-[0026], claims 1, 12 and Figs. 1, 3, 5-9), and C. a frame for supporting said exterior lens (abstract, [0023]-[0026], claims 1, 12 and Figs. 1, 3, 5-9), wherein said plurality of LEDs is mounted to said frame (abstract, [0023]-[0026], claims 1, 12 and Figs. 1, 3, 5-9). 
An interpretation of Mill may not explicitly disclose A. an interior tinted lens between said plurality of LEDs and the user's eye to control LED brightness and C. a frame for supporting said interior lens. 
However, in the same field of endeavor (medical device), Mill in view of Zing teaches A. an interior tinted lens between said plurality of LEDs and the user's eye to control LED brightness (Mill: abstract, [0023]-[0026], claims 1, 12 and Figs. 1, 3, 5-9 and Zing: Col. 1:26-35; Mill discloses the LED’s behind an exterior lens and Zing teaches a tinted interior lens friction fitted into the frame on the side of the frame towards the user which is between the user and LED’s. Examiner notes that “to control LED brightness” is an intended use which the recited device is functionally capable of performing. Furthermore, attaching a removable “interior lens” is generally known in the art as further evidenced by US 4338004 (see abstract and Fig. 2)), C. a frame for supporting said interior lens (Zing Col. 1:26-35, 1:36-43).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include a tinted interior lens because it tints light entering the eyes (Abstract and Col 1:1-18). Additionally, the combination elements from Mill with those of Zing is merely combining prior art elements according to known methods to yield predictable results, ie tinting light entering the eyes.

Regarding claim 4, an interpretation of Mill discloses the above. An interpretation of Mill may not explicitly disclose wherein said interior lens is removably attached.
However, in the same field of endeavor (medical devices), Zing teaches wherein said interior lens is removably attached (Col. 1:26-35, 1:36-43).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include removable tinted interior lens because it tints light entering the eyes (Abstract and Col 1:1-18). Additionally, the combination elements from Mill with those of Zing is merely combining prior art elements according to known methods to yield predictable results, ie optionally tinting light entering the eyes.

Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mill in view of Torch in further view of Adafruit (Adafruit, “Vibrating Mini Motor Disc”, 2/2/2013 per the youtube video, https://www.adafruit.com/product/1201#technical-details,) hereinafter Ada. In the alternative over Mill in view of Torch and Tsai in further view of Ada.
Regarding claim 6, an interpretation of Mill discloses the above. An interpretation of Mill may not explicitly disclose wherein said vibrating device is a vibrating mini motor disc.
However, in the same field of endeavor (medical devices), Torch and Ada teach wherein said vibrating device is a vibrating mini motor disc (Torch [0117] discloses a “mechanical vibrating device” and Ada discloses an mini motor disc for embedding; Examiner also notes as evidence of embedding vibration motors being known Kos see Vibro-Tactile Feedback section on Pg. 360).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the modified Mill to include a vibration device as disclosed in Ada because it is easy to use and embed (description). Additionally, including the elements of Ada would be "Obvious to try" because it is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The modified Mill (Mill in view of Torch) teaches a “a mechanical vibrator device” (Torch [0117]), there are a finite number of mechanical vibrator devices that are the appropriate size etc. thus using a device like that taught in Ada would be obvious to try as it is comes from limited options and is a predictable choice with a reasonable expectation of success.

Claim Rejections - 35 USC § 103
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mill in view of Torch in further view of Shimizu (Yoshinori Shimizu et al., US 20140084323) hereinafter Shi. In the alternative over Mill in view of Torch and Tsai in further view of Shi.
Regarding claim 18, an interpretation of Mill discloses the above. an interpretation of Mill may not explicitly disclose further comprising a diffuser covering said plurality of LEDs.
However, in the same field of endeavor (medical devices), Shi teaches further comprising a diffuser covering said plurality of LEDs ([0137]-[0138]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include diffuser for the LED as taught by Shi because it can unsharpen the directivity of the light and also because the diffuser material can be used to protected the LED components ([0138]). Furthermore, the combination or substitution of elements disclosed by Mill and Shi is merely combining prior art elements according to known methods to yield predictable results, ie a diffused light output.

Claim Rejections - 35 USC § 103
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mill in view of Torch in further view of Shi. In the alternative over Mill in view of Torch and Tsai in further view of Shi.
Regarding claim 20, an interpretation of Mill discloses a head worn device for treating neurodegenerative diseases, comprising: 
A. a plurality of LEDs mounted to said head worn device (abstract, [0023]-[0026], claims 1, 12 and Figs. 1, 3, 5-9), 
B. at least one PCB mounted on said head worn device (abstract, [0024], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), said at least one PCB comprising: 
i. a microprocessor (abstract, [0014], [0024]-[0025], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), 
ii. a battery (abstract, [0014], [0024], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), wherein said microprocessor said battery are each in electrical communication (abstract, [0014], [0024]-[0025], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), wherein said plurality of LEDs are in electrical communication with said microprocessor (abstract, [0014], [0024]-[0025], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), 
C. a speaker in electrical communication with said microprocessor ([0027]-[0028], claim 8 and Figs. 2 and 4-5), said speaker generating audio frequencies ([0027]-[0028], claim 8 and Figs. 2 and 4-5),
D. a sound transmission device for placement next to a user's ear ([0027]-[0028], claim 8 and Figs. 2 and 4-5), said sound transmission device for receiving said audio frequencies and for transmitting to the user said audio frequencies ([0027]-[0028], claim 8 and Figs. 2 and 4-5), 
wherein said plurality of LEDs are programmed to flash at a regulated frequency (abstract, [0014], [0023], [0025], [0027]-[0028] and claims 1-2), wherein said speaker generates audio frequencies at a regulated frequency ([0025]-[0027], claims 1 and 8-9 and Figs. 2 and 4-5), so that the light from said LEDs and the sound from said speaker travels to the brain of the user for therapeutic treatment (abstract, [0025]-[0027], claims 1 and 8-9 and Figs. 2 and 4-5; Examiner notes that this is merely an outcome of the use of the element(s), which is an intended use of the device which the disclosed/taught device is functionally capable of performing).

An interpretation of Mill may not explicitly disclose a vibrating device mounted onto said head worn device and in electrical communication with said microprocessor (Examiner notes that in line with the specification [0014]-[0032] (using the PG Pub for paragraph numbers) this is interpreted as different from the speaker); a brain monitor sensor for monitoring brain waves, said brain monitor in electrical communication with said microprocessor; a pulse monitor for monitoring the pulse of the user, said pulse monitor in electrical communication with said microprocessor, and; a diffuser covering said plurality of LEDs; wherein said vibrating device vibrates at a regulated frequency; vibrations travel to the brain device travels to the brain of the user (Examiner notes that this is merely an outcome of the use of the element(s), which is an intended use of the device which the disclosed/taught device is functionally capable of performing). 
However, in the same field of endeavor (medical devices), Torch teaches a vibrating device mounted onto said head worn device and in electrical communication with said microprocessor ([0117] see also [0111]-[0117]);  a brain monitor sensor for monitoring brain waves, said brain monitor in electrical communication with said microprocessor ([0116] see also [0111] and [0113]-[0117]);  a pulse monitor for monitoring the pulse of the user, said pulse monitor in electrical communication with said microprocessor ([0116] see also [0111] and [0113]-[0117]); wherein said vibrating device vibrates at a regulated frequency ([0117] see also [0111]-[0117]); vibrations travel to the brain device travels to the brain of the user ([0117] see also [0111]-[0117]; Examiner notes that this is merely an outcome of the use of the element(s), which is an intended use of the device which the disclosed/taught device is functionally capable of performing).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include the vibration elements of Torch because it provides tactile feedback to the user ([0117]). Additionally, the combination of the elements from Mil with those of Torch is merely combining prior art elements according to known methods to yield predictable results, ie a device providing the various types of stimulation, electronics and frame. 
However, in the same field of endeavor (medical devices), Shi teaches further comprising a diffuser covering said plurality of LEDs ([0137]-[0138]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include diffuser for the LED as taught by Shi because it can unsharpen the directivity of the light and also because the diffuser material can be used to protected the LED components ([0138]). Furthermore, the combination or substitution of elements disclosed by Mill and Shi is merely combining prior art elements according to known methods to yield predictable results, ie a diffused light output.

In the alternative, in the same field of endeavor (medical devices), medical devices Torch and Tsai teach a vibrating device mounted onto said head worn device and in electrical communication with said microprocessor (Torch [0117]); wherein said vibrating device vibrates at a regulated frequency (Torch [0117] and Tsai abstract, [0195]-[0196] and [0200]); vibrations travel to the brain device travels to the brain of the user (Torch [0117] and Tsai [0192], [0195]-[0196] and [0200]; Examiner notes that this is merely an outcome of the use of the element(s), which is an intended use of the device which the disclosed/taught device is functionally capable of performing).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include one or more stimulators at a frequency of 40hz in order to inducing synchronized gamma oscillations to prevent, reduce or treat Alzheimer’s disease or age related decline (abstract).

Claim Rejections - 35 USC § 103
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (Randall B. Pugh et al., 20130253619), hereinafter Pugh, in view of in view of Irankunda (Adellar Irankunda, "Wireless Light Therapy (Alzheimer’s) Glasses and Lights”, 4/22/2017, https://www.hackster.io/make_things/wireless-light-therapy-alzheimer-s-glasses-and-lights-cf0f6c, viewed on 6/6/2018), hereinafter Irankunda, in further view of Tsai and Rubins (Tye Rubines, US 5306228), hereinafter Rub.

Examiner notes that to the extent elements following the “wherein” in claim 21 discussed below are intended uses of the device (for example “for alzheimers treatment”, “so that said audio frequencies are heard by the user” etc.) the device structures disclosed are functionally capable of performing recited intended uses.

 Regarding claim 21, Pugh disclose a head worn device (“spectacle frames 101” [0025]) for treating Alzheimer's disease, comprising: 
A. a plurality of LEDs mounted to said head worn device (“light sources 102 embedded in lenses 103. . . Light sources 102 may include light-emitting diodes (LEDs)” [0025]), 
B. a PCB mounted on said head worn device (“supporting electronics contained within one or both temple pieces 109” [0025]), said PCB comprising: 
	a. a microprocessor (“A circuit board containing supporting electronics 603 is displayed including batteries 604, a processor 605 and a USB connector 606" [0039]), 
	b. a battery (“A circuit board containing supporting electronics 603 is displayed including batteries 604, a processor 605 and a USB connector 606" [0039]), wherein said microprocessor said battery are each in electrical communication (“A circuit board containing supporting electronics 603 is displayed including batteries 604, a processor 605 and a USB connector 606. . . Wiring 607 provides logical and electrical communication between supporting electronics 603 and other components such as light sources and light sensors” [0039]), wherein said plurality of LEDs are in electrical communication with said microprocessor (“Wiring 607 provides logical and electrical communication between supporting electronics 603 and other components such as light sources and light sensors” [0039]), 

An interpretation of Pugh does not explicitly disclose a speaker in electrical communication with said microprocessor and an ear mold for placement next to a user's ear, said ear mold for receiving said audio frequencies and for transmitting to the user said audio frequencies and so that said speaker generates audio frequencies at gamma frequency so that said audio frequencies are heard by the user through the user's ear and travels to the user's brain for Alzheimer's treatment.
However, in the same field of endeavor (medical devices), Tsai teaches a speaker in electrical communication with said microprocessor (“and at least one processor communicatively connected to the stimulus-emitting device and the at least one memory” [0019] see also [0020]), wherein said speaker generates audio frequencies at gamma frequency ("The at least one electroacoustic transducer may include at least one headphone, in which case the method may include applying the at least one headphone around, on, and/or in at least one ear of the subject to direct the sound stimulus into the at least one ear of the subject" [0025], "a visual stimulus such as a flashing light . . . induced by flashing light at about 40 Hz" [0195], "the subject receives (e.g., is placed in a chamber with or wears a noise canceling device emitting) an auditory stimulus of . . .  about 40 Hz" [0196],"the stimulations may visual (e.g., flickering light), audio (e.g., sound vibrations), and/or haptic (mechanical stimulation with forces, vibrations, or motions)" [0200], see also [0020]), an ear mold for placement next to a user's ear, said ear mold for receiving said audio frequencies and for transmitting to the user said audio frequencies ("The at least one electroacoustic transducer may include at least one headphone, in which case the method may include applying the at least one headphone around, on, and/or in at least one ear of the subject to direct the sound stimulus into the at least one ear of the subject" [0025]), and so that said speaker generates audio frequencies at gamma frequency so that said audio frequencies are heard by the user through the user's ear and travels to the user's brain for Alzheimer's treatment ("the subject receives (e.g., is placed in a chamber with or wears a noise canceling device emitting) an auditory stimulus of . . .  about 40 Hz" [0196]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Pugh to include head phones to the system in order to include audio stimulation because certain oscillations are believed to help mitigate, prevent or treat dementia ([0009]-[0010]). Additionally, applying the aspects of Rub to Pugh would be combining prior art elements according to known methods to yield predictable results.

An interpretation of Pugh does not explicitly disclose wherein said microprocessor is programmed to synchronize said plurality of LEDS and said speaker and wherein said audio frequencies and said flashing light are in sync with one another.
However, in the same field of endeavor (medical devices), Rub teaches wherein said microprocessor is programmed to synchronize said plurality of LEDS and said speaker (“All of these known devices create the synchronizing pulsed light and/or sound by actively generating an electrical pulse at the desired frequency. This electrical synchronization pulse activates a small set of lights in front of the user's eyes, and controls a tone generator whose signal is fed into earphones. In many of these known devices, the electrical pulses result from a timing program in the memory of a microprocessor or a computer.” Col. 2:18-31 and “It is therefore an object of this invention to provide a device for inducing synchronized brain waves using both flashing lights and pulsating tones” Col. 2:52-57, see also claim 8) and wherein said audio frequencies and said flashing light are in sync with one another(“All of these known devices create the synchronizing pulsed light and/or sound by actively generating an electrical pulse at the desired frequency. This electrical synchronization pulse activates a small set of lights in front of the user's eyes, and controls a tone generator whose signal is fed into earphones. In many of these known devices, the electrical pulses result from a timing program in the memory of a microprocessor or a computer.” Col. 2:18-31 and “It is therefore an object of this invention to provide a device for inducing synchronized brain waves using both flashing lights and pulsating tones” Col. 2:52-57, see also claim 8).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Pugh to include the synchronization of audio and visual stimulation like that in Rub because they allow for an inexpensive and compact approach to applying the stimulus (Col. 2:52-57). Additionally, applying the aspects of Rub to Pugh would be “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and combining prior art elements according to known methods to yield predictable results.
	
	
An interpretation of Pugh does not explicitly disclose teaches so that said plurality of LEDs flash at a regulated gamma frequency that said flashing light enters the eyes of the user and travels to the visual cortex for Alzheimer's treatment.
However, in the same field of endeavor (medical devices), Irankunda teaches so that said plurality of LEDs flash at a regulated gamma frequency so that said flashing light enters the eyes of the user and travels to the visual cortex for Alzheimer's treatment (“glasses that could administer the (40Hz) light therapy via a small LED” Pg 2 First Paragraph; Examiner notes that flashing light at this frequency was known per the admitted prior art as stated above). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Pugh to include the administration of 40Hz light because that is a frequency that is believed to have a good effect for those suffering from Alzheimer’s ("This project is centered around the creation of devices aimed at being used in the study of the effects of Alzheimer's Light Therapy on humans” Pg 2 First Paragraph). 

Examiner notes that the Tsai reference also discloses the use of an auditory and visual stimulus device that can be synchronized as discussed in [0020] and other paragraphs, it also teaches that the stimulus for audio and visual can be at 40hz. Tsai and Rub both disclose the sound being used in synchronization with light in the correct range in connection with a microprocessor.  

Claim Rejections - 35 USC § 103
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mill in view of Shi.
Regarding claim 24, an interpretation of Mill discloses a head worn device for treating Alzheimer's disease, comprising: 
A. a plurality of LEDs mounted to said head worn device (abstract, [0023]-[0026], claims 1, 12 and Figs. 1, 3, 5-9), 
B. a PCB mounted on said head worn device (abstract, [0024], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), said PCB comprising: 
i. a microprocessor (abstract, [0014], [0024]-[0025], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), 
ii. a battery (abstract, [0014], [0024], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), wherein said microprocessor said battery are each in electrical communication (abstract, [0014], [0024]-[0025], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), wherein said plurality of LEDs are in electrical communication with said microprocessor (abstract, [0014], [0024]-[0025], [0027]-[0028], claims 1, 12 and Figs. 1 and 5), 
C. a speaker in electrical communication with said microprocessor ([0027]-[0028], claim 8 and Figs. 2 and 4-5), wherein said speaker generates audio frequencies at gamma frequency ([0027]-[0028], claim 8 and Figs. 2 and 4-5), 
D. an ear mold for placement next to a user's ear ([0027]-[0028], Figs. 2, 4-5), said ear mold for receiving said audio frequencies and for transmitting to the user said audio frequencies ([0027]-[0028], Figs. 2, 4-5), 
wherein said microprocessor is programmed to synchronize said plurality of LEDS and said speaker so that said plurality of LEDs flash at a regulated gamma frequency so that said flashing light enters the eyes of the user and travels to the visual cortex for Alzheimer's treatment (abstract, [0014], [0023], [0025], [0027]-[0028] including “In a preferred embodiment, the audio is preferably in sync with the flashing light at 40 Hz.” and claims 1-2), and so that said speaker generates audio frequencies at gamma frequency so that said audio frequencies are heard by the user through the user's ear and travels to the user's brain for Alzheimer's treatment ([0027]-[0028]), wherein said audio frequencies and said flashing light are in sync with one another ([0027]-[0028]);

An interpretation of Mill discloses the above. An interpretation of Mill may not explicitly disclose further comprising a diffuser covering said plurality of LEDs.
However, in the same field of endeavor (medical devices), Shi teaches further comprising a diffuser covering said plurality of LEDs ([0137]-[0138]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mill to include diffuser for the LED as taught by Shi because it can unsharpen the directivity of the light and also because the diffuser material can be used to protected the LED components ([0138]). Furthermore, the combination or substitution of elements disclosed by Mill and Shi is merely combining prior art elements according to known methods to yield predictable results, ie a diffused light output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5546141, see Fig. 11; US 20200069966 see Figs. 5-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792     

/UNSU JUNG/               Supervisory Patent Examiner, Art Unit 3792